Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 05/25/2022. 

Terminal disclaimer
       The terminal disclaimer filed on 05/25/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-19 and 21 are allowable.

Reason for Allowance
Independent claims 1 and 15 are allowable subject matter because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),
sending a storage query to a plurality of storage nodes of a data storage system, the storage query including a data identifier of data and an inquiry as to which of the storage nodes can store the data; receiving, in response to the storage query, a plurality of responses from a subset of storage nodes included in the plurality of storage nodes and that have at least a predetermined minimum amount of free storage space, the responses including information about each of the storage nodes included in the subset, the information including an indication as to whether any of the storage nodes included in the subset is already storing data having the data identifier included in the storage query that includes an inquiry as to which of the storage nodes can store the data; renaming, based on a particular storage node included in the subset indicating that the particular storage node is already storing data having the data identifier, the data; selecting, based on the information included in the responses, multiple storage nodes included in the subset; and sending the data and the data identifier to the selected storage nodes for storage by the selected storage nodes.




Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/6/2022